Citation Nr: 1104327	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an initial compensable evaluation for a 
chronic headache disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active military duty from May 1996 to October 
2004 and from February 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2010, the Board, in pertinent part, granted service 
connection for a chronic headache disability, and remanded the 
issue of entitlement to service connection for a cervical spine 
disability for further development.

In an October 2010 rating decision, the RO effectuated the 
Board's 2010 decision by granting service connection for a 
chronic headache disability, assigning a noncompensable 
evaluation, effective October 2, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a cervical spine 
disability.  His service treatment records show that, in June 
1999, he was seen at a clinic with complaints of neck pain and 
was assessed with a muscle strain.  Subsequent to his involvement 
in a motor vehicle accident in March 2005, he was treated for, 
and assessed with, cervicalgia, status-post motor vehicle 
accident, likely a whiplash injury.

In the 2010 remand, the Board requested that the Veteran be 
afforded a VA examination to ascertain the etiology of any 
current cervical spine disability.  In February 2010, the Veteran 
underwent such an examination.  The examiner diagnosed the 
Veteran with a cervical spine strain and opined that it is less 
likely than not that such disability was caused by, or a result 
of, military service.  In doing so, the examiner commented on the 
Veteran's absence of cervical spine complaints for at least four 
years after the 2005 motor vehicle accident; however, the 
examination report contains no discussion or acknowledgement of 
the Veteran's 1999 in-service treatment for a cervical spine 
strain, the same disability with which he is currently diagnosed.   

Moreover, as indicated, the RO recently granted service 
connection for a chronic headache disability, assigning a 
noncompensable evaluation.  In December 2010 written argument, 
the Veteran's representative indicated that the Veteran expresses 
disagreement with the evaluation assigned for his headache 
disability.  To date, the RO has not issued the Veteran a 
Statement of the Case (SOC) with respect to this claim.  Under 
the circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding records, the Veteran's claims 
folder should be returned to the examiner 
who conducted the February 2010 VA 
examination for an addendum.  

The examiner is asked to clarify whether it 
is at least as likely as not that the 
current cervical spine strain is related 
to, or had its onset, in service.  In doing 
so, the examiner must specifically 
acknowledge and discuss the 1999 in-service 
treatment for a cervical spine strain, as 
well as the lay report of a continuity of 
symptomatology.  Any and all opinions must 
be accompanied by a complete rationale set 
forth in a legible report.

If the February 2010 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination.

2.  Issue the Veteran a statement of the 
case with respect to his initial increased 
rating claim for a chronic headache 
disability, to include notification of the 
need to timely file a Substantive Appeal to 
perfect his appeal on this issue.

3.  Thereafter, re-adjudicate the Veteran's 
service connection claim for a cervical 
spine disability.  If the benefit sought on 
appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

